DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed August 30, 2022, have been considered.  The previous objections to the claims are withdrawn in view of the amendments to the same.  Applicant’s arguments with respect to the previous §103 rejections are moot in view of the amendments to the claims and the correspondingly modified grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–4 and 6–20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0013298 to Her et al. in view of U.S. Patent Application Publication No. 2021/0327967 to Zhang et al. and U.S. Patent Application Publication No. 2015/0168790 to Tsuruma et al.
Regarding Claim 1, Her discloses (e.g., Figs. 5, 6, and 10–12 and their corresponding description; also paragraph [0004]) a display panel (e.g., 510/610), comprising: a first display area comprising a first liquid crystal layer and a driving circuit layer (e.g., Figs. 10–12, area outside circle or on edge of circle connected to both gate and data lines, paragraph [0063] suggests liquid crystal, and paragraph [0112] and Fig. 9 demonstrate an exemplary pixel driving circuit), the driving circuit layer comprises a first driving unit group and a second driving unit group (e.g., basic driving circuits and compensation driving circuits, paragraph [0119]), and the first driving unit group is configured to drive the first liquid crystal layer (e.g., Fig. 10B, paragraph [0119], where pixels 1010 and 1020 are considered within the first display area, with pixels 1015 and 1025 considered in the second display area); and a second display area adjacent to the first display area (e.g., Figs. 10–12, area inside the circle, pixels not directly connected to both gate and data lines), wherein the second display area comprises a second liquid crystal layer (as suggested in paragraph [0063]).  Her is concerned with improving transmittance of the window area (e.g., paragraphs [0083], [0086], and [0129]).
	Her does not explicitly disclose wherein the first liquid crystal layer and the driving circuit layer are stacked (though such is a common structure), and that the second display area includes a transparent connection layer, the second driving unit group driving the second liquid crystal layer through the transparent connection layer; wherein the transparent connection layer comprises a transparent electrode, the transparent electrode is configured to connect a thin film transistor in the second driving unit group and a pixel electrode disposed in the second display area; the second display area further comprises a common electrode layer and a pixel electrode layer, the transparent connection layer is disposed on a side of the common electrode layer away from the pixel electrode layer, and the second liquid crystal layer is disposed on a side of the pixel electrode layer away from the common electrode layer.
	Zhang discloses a display, and teaches a stacked driving circuit layer and display layer (e.g., Fig. 3), and also teaches a first driving circuit 35 and a second driving circuit 13 both in a first display area 30, where the first driving circuit drives a pixel 311 in a first display area 30 and the second driving circuit drives a pixel 111 in a second display area 10, the second driving circuit being connected to the second pixel 111 through a transparent connection layer 1121 (paragraph [0003]) in order to achieve reduced diffraction and improved transmission through a display region having a sensor (e.g., paragraph [0007]).  The structure of Zhang also includes wherein the transparent connection layer comprises a transparent electrode (e.g., 1121, paragraphs [0030]–[0036]), the transparent electrode is configured to connect a thin film transistor 13 in the second driving unit group and a pixel electrode 111 disposed in the second display area (Fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Her such that the first liquid crystal layer and the driving circuit layer are stacked, and that the second display area includes a transparent connection layer, the second driving unit group driving the second liquid crystal layer through the transparent connection layer, as suggested by Zhang, in order to achieve reduced diffraction and improved transmission through a display region having a sensor, where the structure would further include wherein the transparent connection layer comprises a transparent electrode, the transparent electrode is configured to connect a thin film transistor in the second driving unit group and a pixel electrode disposed in the second display area.
	The combination of Her and Zhang does not explicitly disclose the second display area further comprises a common electrode layer and a pixel electrode layer, the transparent connection layer is disposed on a side of the common electrode layer away from the pixel electrode layer, and the second liquid crystal layer is disposed on a side of the pixel electrode layer away from the common electrode layer.
	Tsuruma discloses a liquid crystal display device, and teaches forming a common electrode layer 108 and a pixel electrode layer 110 such that a connection layer (e.g., 105, which connects a signal from the transistor to the pixel electrode) is disposed on a side of the common electrode layer away from the pixel electrode layer, and the liquid crystal layer is disposed on a side of the pixel electrode layer away from the common electrode layer (e.g., Figs. 2 and 3), in order to protect and shield underlying signal transmission lines (e.g., paragraph [0043]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Her and Zhang such that the second display area further comprises a common electrode layer and a pixel electrode layer, the transparent connection layer is disposed on a side of the common electrode layer away from the pixel electrode layer, and the second liquid crystal layer is disposed on a side of the pixel electrode layer away from the common electrode layer, as suggested by Tsuruma, as a suitable configuration in a liquid crystal display, and in order to protect underlying signal transmission lines, such as the connection layer.	
	Regarding Claim 2, the combination of Her and Zhang would have rendered obvious wherein the first display area further comprises an electrical connection layer, and the second driving unit group is connected to the transparent connection layer through the electrical connection layer (Fig. 3 of Zhang, 1122).
Regarding Claim 3, the combination of Her and Zhang would have rendered obvious wherein the electrical connection layer and the transparent connection layer are disposed in a same layer (Fig. 3 of Zhang).
Regarding Claim 4, the combination of Her and Zhang would have rendered obvious wherein an insulating layer is disposed between the electrical connection layer and the driving circuit layer, a first via hole is formed in the insulating layer, and the electrical connection layer is connected to the second driving unit group through a first trace line disposed in the first via hole (Fig. 3 of Zhang).
Regarding Claim 6, the combination of Her and Zhang would have rendered obvious wherein the pixel electrode layer comprises a pixel electrode group, and the pixel electrode group is connected to the transparent connection layer through a second trace line disposed in a second via hole (e.g., Fig. 3 of Zhang).
Regarding Claim 7, the combination of Her and Zhang would have rendered obvious wherein the second driving unit group comprises a plurality of second driving units, the pixel electrode layer further comprises a plurality of control electrodes, each of the control electrodes is connected to one of the second driving units, and the second driving unit is configured to drive the second liquid crystal layer corresponding to the control electrode in a first state or a second state (e.g., Figs. 3–4 of Her; Fig. 3 of Zhang).
Regarding Claim 8, the combination of Her and Zhang would have rendered obvious wherein the second driving unit group comprises a plurality of second driving units, the pixel electrode layer further comprises a plurality of control electrodes, at least two of the control electrodes are electrically connected to form a first control electrode group, and the first control electrode group is connected to one of the second driving units, and the second driving unit is configured to drive the second liquid crystal layer corresponding to the first control electrode group in a first state or a second state (e.g., Figs. 3–6 of Her; Fig. 3 of Zhang).
Regarding Claim 9, the combination of Her and Zhang would have rendered obvious wherein the display panel further comprises a non-display area, and a third driving unit group is disposed in the non-display area, the pixel electrode layer further comprises a plurality of control electrodes, at least two control electrodes are electrically connected with each other to form a second control electrode group, the second control electrode group is connected to the third driving unit group, the third driving unit group is configured to drive the second liquid crystal layer corresponding to the second control electrode group in a first state or a second state, and the second driving unit group is configured to drive the second liquid crystal layer corresponding to the pixel electrode group in a third state (e.g., Figs. 1–3 of Zhang).
Regarding Claim 10, the combination of Her and Zhang would have rendered obvious wherein the first display area comprises a transition display area and a main display area, the transition display area is adjacent to the second display area, and the second driving unit group is disposed in the transition display area (e.g., Figs. 1–3 of Zhang).
Regarding Claim 11, the combination of Her and Zhang would have rendered obvious wherein the main display area is provided with a plurality of first pixels, the transition display area is provided with a plurality of second pixels, and a distribution density of the second pixels is less than a distribution density of the first pixels (e.g., Figs. 1–3 of Zhang).
Regarding Claim 12, the combination of Her and Zhang would have rendered obvious wherein the second display area is provided with a plurality of third pixels, and a distribution density of the third pixels is less than or equal to a distribution density of the second pixels (e.g., Figs. 1–3 of Zhang).
Regarding Claim 13, the combination of Her and Zhang would have rendered obvious wherein an edge area is disposed between the transition display area and the main display area, the edge area comprises a first part located in the transition display area, and a distribution density of the second pixels in the first part is greater than a distribution density of other second pixels (e.g., Figs. 1–3 of Zhang).
Regarding Claim 14, the combination of Her and Zhang would have rendered obvious wherein an edge area is disposed between the transition display area and the main display area, the edge area comprises a second part located in the transition display area, and a distribution density of the second pixels in the second part is less than a distribution density of other second pixels (e.g., Figs. 1–3 of Zhang).
Regarding Claim 15, the combination of Her and Zhang would have rendered obvious wherein an edge area is disposed between the transition display area and the main display area, the edge area comprises a first part located in the transition display area and a second part located in the main display area, a distribution density of the second pixels in the first part is greater than a distribution density of other second pixels, and a distribution density of the first pixels in the second part is less than a distribution density of other first pixels (e.g., Figs. 1–3 of Zhang).

Regarding Claim 16, Her discloses (e.g., Figs. 1, 5, 6, and 10–12 and their corresponding description; also paragraph [0004]) an electronic device, comprising: a display panel (510/610), wherein the display panel comprises a first display area and a second display area (e.g., Figs. 10–12, area outside circle or on an edge of the circle connected to both gate and data lines, and the central, other region), a first display area comprises a first liquid crystal layer and a driving circuit layer (e.g., Figs. 10–12, area outside circle or on edge of circle connected to both gate and data lines, paragraph [0063] suggests liquid crystal, and paragraph [0112] and Fig. 9 demonstrate an exemplary pixel driving circuit), the driving circuit layer comprises a first driving unit group and a second driving unit group (e.g., basic driving circuits and compensation driving circuits, paragraph [0119]), and the first driving unit group is configured to drive the first liquid crystal layer (e.g., Fig. 10B, paragraph [0119], where pixels 1010 and 1020 are considered within the first display area, with pixels 1015 and 1025 considered in the second display area); and a second display area adjacent to the first display area (e.g., Figs. 10–12, area inside the circle, pixels not directly connected to both gate and data lines), the second display area comprises a second liquid crystal layer (as suggested in paragraph [0063]).  Her is concerned with improving transmittance of the window area (e.g., paragraphs [0083], [0086], and [0129]).
Her further discloses a camera device 180, wherein the camera device is at least partially disposed and corresponds to the second display area (paragraph [0004]), and the camera device collects external light signals through the second display area for imaging (as is typical camera operation).
Her does not explicitly disclose wherein the first liquid crystal layer and the driving circuit layer are stacked (though such is a common structure), and that the second display area includes a transparent connection layer, the second driving unit group driving the second liquid crystal layer through the transparent connection layer; wherein the transparent connection layer comprises a transparent electrode, the transparent electrode is configured to connect a thin film transistor in the second driving unit group and a pixel electrode disposed in the second display area; the second display area further comprises a common electrode layer and a pixel electrode layer, the transparent connection layer is disposed on a side of the common electrode layer away from the pixel electrode layer, and the second liquid crystal layer is disposed on a side of the pixel electrode layer away from the common electrode layer.
	Zhang discloses a display, and teaches a stacked driving circuit layer and display layer (e.g., Fig. 3), and also teaches a first driving circuit 35 and a second driving circuit 13 both in a first display area 30, where the first driving circuit drives a pixel 311 in a first display area 30 and the second driving circuit drives a pixel 111 in a second display area 10, the second driving circuit being connected to the second pixel 111 through a transparent connection layer 1121 (paragraph [0003]) in order to achieve reduced diffraction and improved transmission through a display region having a sensor (e.g., paragraph [0007]).  The structure of Zhang also includes wherein the transparent connection layer comprises a transparent electrode (e.g., 1121, paragraphs [0030]–[0036]), the transparent electrode is configured to connect a thin film transistor 13 in the second driving unit group and a pixel electrode 111 disposed in the second display area (Fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Her such that the first liquid crystal layer and the driving circuit layer are stacked, and that the second display area includes a transparent connection layer, the second driving unit group driving the second liquid crystal layer through the transparent connection layer, as suggested by Zhang, in order to achieve reduced diffraction and improved transmission through a display region having a sensor, where the structure would further include wherein the transparent connection layer comprises a transparent electrode, the transparent electrode is configured to connect a thin film transistor in the second driving unit group and a pixel electrode disposed in the second display area.
The combination of Her and Zhang does not explicitly disclose the second display area further comprises a common electrode layer and a pixel electrode layer, the transparent connection layer is disposed on a side of the common electrode layer away from the pixel electrode layer, and the second liquid crystal layer is disposed on a side of the pixel electrode layer away from the common electrode layer.
	Tsuruma discloses a liquid crystal display device, and teaches forming a common electrode layer 108 and a pixel electrode layer 110 such that a connection layer (e.g., 105, which connects a signal from the transistor to the pixel electrode) is disposed on a side of the common electrode layer away from the pixel electrode layer, and the liquid crystal layer is disposed on a side of the pixel electrode layer away from the common electrode layer (e.g., Figs. 2 and 3), in order to protect and shield underlying signal transmission lines (e.g., paragraph [0043]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Her and Zhang such that the second display area further comprises a common electrode layer and a pixel electrode layer, the transparent connection layer is disposed on a side of the common electrode layer away from the pixel electrode layer, and the second liquid crystal layer is disposed on a side of the pixel electrode layer away from the common electrode layer, as suggested by Tsuruma, as a suitable configuration in a liquid crystal display, and in order to protect underlying signal transmission lines, such as the connection layer.
Regarding Claim 17, the combination of Her and Zhang would have rendered obvious wherein the first display area further comprises an electrical connection layer, and the second driving unit group is connected to the transparent connection layer through the electrical connection layer (Fig. 3 of Zhang, 1122).
Regarding Claim 18, the combination of Her and Zhang would have rendered obvious wherein the first display area comprises a transition display area and a main display area, the transition display area is adjacent to the second display area, and the second driving unit group is disposed in the transition display area (e.g., Figs. 1–3 of Zhang).
Regarding Claim 19, the combination of Her and Zhang would have rendered obvious wherein the main display area is provided with a plurality of first pixels, the transition display area is provided with a plurality of second pixels, and a distribution density of the second pixels is less than a distribution density of the first pixels (e.g., Figs. 1–3 of Zhang).
Regarding Claim 20, the combination of Her and Zhang would have rendered obvious a processor, wherein the camera device and the display panel are electrically connected to the processor, and the processor is configured to control light transmittance of the second display area to be greater than a preset when the camera device is in an operating state, and the second display area is controlled to display preset picture when the camera device is in a non-working state (e.g., Fig. 1 of Her).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871